Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/29/21 has been entered and fully considered.
The 102/103 rejection is withdrawn.
Claims 1-3, 6, 18-22, 24-28 and 33-38 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24 and 34 recites the term "low molecular weight" is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, any molecular weight is considered to meet the claimed limitation.  Applicant is required to bring clarification or correction.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 18-22, 24-26, 28, 33-36, and 38 are rejected under 35 U.S.C. 103(a) as obvious over GRABARSE ET AL. (US PG PUB 20120010112).  Hereby referred to as GRABARSE.  
Regarding claims 1-3, 6, 18-22, 24-26, 28, 33-36, and 38:
GRABARSE teaches quaternized nitrogen compounds and their use as fuel and lubricant additive for reducing internal diesel injector deposits, and additive packages comprising the 
GRABARSE also teaches the composition wherein additives can comprise moieties derived from succinic anhydride and having hydroxyl and/or amino and/or amido and/or imido groups which are derivatives of alkenyl succinic anhydride such as polyisobutenylsuccinic anhydride (PIBSA) having Mn of from 300 can be present [0177].  Such hydroxyl moieties provide polyisobutenyl succinic acid and the imido groups provide polyisobutenyl succinimide.
GRABARSE teaches the composition wherein the acylating agent is PIBSA as disclosed above.  GRABARSE teaches the composition wherein the amine such as DMAP A comprises primary and tertiary amino groups as disclosed above.
GRABARSE teaches the composition wherein the amine can be any nitrogen containing compound or amine such primary, secondary or tertiary amine [0019, 0030].  Thus, while the amine compound can be DMAPA, it could also be other amines such as other primary, secondary or tertiary amine compounds.  GRABARSE teaches the composition wherein the quatemizing agent is epoxide.  GRABARSE teaches the composition wherein the composition comprises the additives of the claim [155, 191, and 228 - 245].  GRABARSE teaches the composition wherein the lubricant or fuel composition comprises at least one of the hydrocarbyl-substituted quaternary ammonium salt 
GRABARSE teaches the composition wherein the additive comprises PIBSI (imide) having low molecular weight of 300. Detergents (soaps) having low molecular weights hydrocarbyl groups such as 85 can be present as additive [0154 - 0168]. The molecular weight of the soap is mostly determined by the higher molecular weight hydrocarbyl groups since the surfactants typically weigh less. For instance, the detergent can be alkaline earth metal salts of sulfonic acid [0174]. The sulfonic acid soap (absent of the hydrocarbyl group) such as calcium sulfonate has a low molecular weight of about 202.  GRABARSE teaches the composition wherein the composition comprises zinc at 1 ppm [0266]. The additives can comprise corrosion inhibitors [0230]. In the examples, additives are present at a dosage amount of 30 mg/kg in fuel (30 ppm). Since the additives comprises a majority of the quaternary ammonium compound (i.e., at close to 50%), the amounts of minor ingredients such as corrosion inhibitors would be within the claimed range [0320].  GRABARSE teaches lubricant composition having the claimed components; also the composition comprises carrier oil or base oil such as motor oil which is oil of lubricating viscosity [0181, 0281].  GRABARSE teaches that the fuel may comprise further customary additives to improve efficacy and/or suppress wear such as corrosion inhibitors [0151]-[0152].

Claims 26, 27, 36 and 37 are rejected under 35 U.S.C. 103(a) as obvious over GRABARSE ET AL. (US PG PUB 20120010112), as applied to claims 1-3, 6, 18-22, 24-26, 28, 33-36, and 38 above are hereby incorporated, and further in view of DUMONT ET AL. (US PG PUB 20080202561).  Hereby referred to as GRABARSE and DUMONT.  
Regarding claims 26, 27, 36 and 37:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  
 
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771